EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 8, Ghelfi discloses a method for checking a quality of a product (page 1 lines 5-12), the product (Fig. 2 item 13) comprising at least two cardboard portions (4 and 5, see also Fig. 3) connected to each other such that a slot extends between the at 
capturing a first of the slot at the one side of the product and a second image of the slot at the opposite side of the product (as shown in Figs. 6-9, 29a and 29b, see also page 6 lines 31-35 and page 10 line 15), 
analyzing the first image and the second image to recognize the slot (page 11 lines 15-16), 
one or more digital cameras acquiring one or more images and processing the images so as to measure size parameters and a display screen for displaying specific messages, images and visual signals (as shown in Figs. 3, 6 and 7, see also page 12 lines 7-11 and page 13 lines 21-25), (as shown in Figs. 8 and 9, see page 9 lines 17-28).
Amoros et al. discloses an image processing system generates the set of data representative of geometry of each peripheral end of the image, and analyzes the data set so as to determine a width of each side interval, thus reducing the risks of errors by the control device, and reducing number of rejected foldable boxes, and decreasing the obstruction of the installation for manufacturing of folded boxes  (as shown in Figs. 1, 2, 8, 9, 13, 14-21 and page 18 line 27-page 19 line 2).
However, the combination of Ghelfi and Amoros et al. does not teach analyzing the first two-dimensional image and the second two-dimensional image to recognize the slot and determine positions of the slot at the one side and the opposite side, the positions being measured along the outer edge of the product as a horizontal image coordinate location of the slot according to image coordinates with respect to a reference, comparing the positions of the slot at 
Accordingly, the prior art fails to teach or fairly suggest a method for checking a quality of a product, requiring “teach analyzing the first two-dimensional image and the second two-dimensional image to recognize the slot and determine positions of the slot at the one side and the opposite side, the positions being measured along the outer edge of the product as a horizontal image coordinate location of the slot according to image coordinates with respect to a reference, comparing the positions of the slot at the one side and the opposite side to determine a difference between the positions, and making a determination whether or not the difference between the positions is within a predefined range of tolerance”, in the combination required by the claim.

Claims 2-7 and 9-11 are allowable by virtue of their dependency on claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882